1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL R. WARZEK,                                )   Case No.: 1:17-cv-01452-AWI-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANTS’ MOTION
13            v.                                       )   TO MODIFY THE DISCOVERY AND
                                                           SCHEDULING ORDER
14                                                     )
     O. ONEYEJE, et al.,
                                                       )   [ECF No. 53]
15                    Defendants.                      )
                                                       )
16                                                     )

17            Plaintiff Michael R. Warzek is appearing pro se in this civil rights action pursuant to 42 U.S.C.

18   § 1983.

19            Currently before the Court is Defendants’ motion to modify the discovery and scheduling

20   order, filed August 26, 2019.

21            Good cause having been presented, it is HEREBY ORDERED that Defendants shall have until

22   October 21, 2019, to file a dispositive motion.

23
24   IT IS SO ORDERED.

25   Dated:        August 26, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
